*313MEMORANDUM **
Ricardo Flores-Gareia appeals the sentence imposed following his guilty plea to being a deported alien found in the United States in violation of 8 U.S.C. § 1326.
Flores-Gareia contends that the district court failed to consider properly all of the 18 U.S.C. § 3553(a) factors when it sentenced him, thereby rendering his sentence unreasonable. Our review of the record shows that the district court considered all of the factors under 18 U.S.C. § 3553(a) when it sentenced Flores-Gar-eia, and sentenced him in accordance with those factors. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc). Accordingly, we conclude the district court’s 65-month sentence was reasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.